Citation Nr: 0106957	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1999 RO decision which denied the 
veteran's claim for service connection for bilateral hearing 
loss.  


REMAND

In its October 1999 decision, the RO denied the claim for 
service connection for bilateral hearing loss on the basis 
that it was not well grounded.  However, during the pendency 
of this appeal, there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which among other things eliminates 
the concept of a well-grounded claim and redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

On his January 2000 substantive appeal form, the veteran 
claimed that he previously submitted an application for 
service connection for hearing loss at the Charleston, West 
Virginia RO in 1957.  He requested that his original claim 
for hearing loss be obtained and reevaluated.  However, a 
review of the file reflects that the veteran's initial claim 
for service connection for hearing loss was received at the 
Columbia, South Carolina RO in December 1998.  Moreover, the 
Board notes that there is no RO in Charleston, West Virginia 
(the RO in that state is located in Huntington).  
Nevertheless, under the circumstances of this case, the duty 
to assist requires that an effort be made to obtain any 
additional post-service records of the claimed condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VARO 
Huntington, West Virginia and request any 
records pertaining to the veteran on file 
at that office, dated since the veteran's 
July 1955 release from active duty.  This 
includes, but is not limited to, all 
applications for benefits and medical 
records submitted in support thereof.  

2.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for bilateral hearing loss.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

3.  Thereafter, the RO should review the 
claim for service connection for 
bilateral hearing loss.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




